DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 32-35, 41-43 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sabokrou et al. “Deep-Cascade: Cascading 3D Deep Neural Networks for Fast Anomaly Detection and Localization in Crowded Scenes” hereinafter referred to as Sabokrou in view of Manmatha et al. USPN 10528819 hereinafter referred to be as Manmatha.



As per Claim 26, Sabokrou teaches a computing device to perform video content detection, comprising: interface circuitry; and processing circuitry to: 

receive, via the interface circuitry, video data; and (Sabokrou, Figure 1, p 1993, “Figure 1 shows an example of anomaly detection and localization. At first, a small deep neural network represents the small patches of a frame, and a weak classifier rejects many normal patches in two steps.” The input is video data such as a frame)
detect video content in the video data using a cascade convolutional neural network (CNN), wherein: the cascade CNN comprises a set of CNNs, wherein each CNN in the set of CNNs is trained to perform video content detection based on a corresponding set of video features within the video data; and the cascade CNN performs video content detection using one or more CNNs from the set of CNNs successively until the video content in the compressed video data is detected.  (Sabokrou, Figure 1, p 1993, “We call such a network a cascaded deep network (CDN). As all layers of such a CDN are not included in detecting any of the patches, it works faster than a conventional DNN. Altogether, we propose a cascade classifier with two stages. These two stages are both equipped with a CDN. Consequently, we speak about cascading of CDNs.” “Figure 1 shows an example of anomaly detection and localization. At first, a small deep neural network represents the small patches of a frame, and a weak classifier rejects many normal patches in two steps. Remaining patches are then resized into larger patches where the centroid (the point of interest) of a patch remains at the same relative location; these larger patches are processed in a deep network and by a weak classifier in four steps; here we reject many more normal patches. The final anomaly detection is done based on features in deeper layers of the deep network using a Gaussian classifier. The shown × mark labels rejected patches in each step.”)
Sabokrou does not explicitly teach compressed video data, wherein the compressed video data represents video data in a compressed format; 
Manmatha teaches compressed video data, wherein the compressed video data represents video data in a compressed format; (Manmatha, Column 2, Lines 53-62, “Rather than sub-sampling frames, existing computer vision algorithms are better served, as contemplated herein, by performing the feature computation using a heavy duty deep network on the I-frames and then using the motion field derived from the compressed video to interpolate the features for other frames such as P frames. The specific object or action detection is then done using a small neural 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Manmatha into Sabokrou because by utilizing compressed video data instead of raw video data as seen in Sabokrou will improve the efficiency and speed of processing of the system. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 26.


As per Claim 32, Sabokrou in view of Manmatha teaches the computing device of Claim 26, wherein the computing device is an edge processing device for performing video analytics.  (Manmatha, Column 1, Lines 30-32)
The rationale applied to the rejection of claim 26 has been incorporated herein.


As per Claim 33, Sabokrou in view of Manmatha teaches the computing device of Claim 26, wherein the compressed video data is compressed based on a motion-compensated video codec. (Manmatha, Column 2, Lines 11-12, use of common compression standard such as H.264)
The rationale applied to the rejection of claim 26 has been incorporated herein.


As per Claim 34, Sabokrou in view of Manmatha teaches the computing device of Claim 33, wherein the motion-compensated video codec comprises an H.264 video codec.  (Manmatha, Column 2, Lines 11-12, use of common compression standard such as H.264)
The rationale applied to the rejection of claim 33 has been incorporated herein.

As per Claim 35, Claim 35 claims at least one non-transitory computer-readable storage medium having instructions stored thereon, wherein the instructions, when executed on 

As per Claim 41, Claim 41 claims the same limitation as Claim 33 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 33.

As per Claim 42, Claim 42 claims the same limitation as Claim 34 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 34.

As per Claim 43, Claim 43 claims a method of performing video content detection, comprising: receiving, via interface circuitry performing the functions of the computing device as claimed in Claim 26. Therefore the rejection and rationale are analogous to that made in Claim 26.

As per Claim 49, Claim 49 claims a system for performing video analytics, comprising: a camera to capture video data (Manmatha, Column 1, Lines 30-32) and processing circuitry for performing the functions of the computing device as claimed in Claim 26. Therefore the rejection and rationale are analogous to that made in Claim 26.

As per Claim 50, Sabokrou in view of Manmatha teaches the system of Claim 49, wherein the system is comprised in a smart camera. (Manmatha, Column 1, Lines 30-32, use of smartphone and camera)
The rationale applied to the rejection of claim 49 has been incorporated herein.


Allowable Subject Matter
Claims 27-31, 36-40 and 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING Y HON/Primary Examiner, Art Unit 2666